Citation Nr: 0520878	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with traumatic arthritis prior to February 
10, 2003.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain with traumatic arthritis on and after 
February 10, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in pertinent part, 
assigned a 20 percent evaluation for the veteran's service-
connected lumbosacral strain with traumatic arthritis.  The 
appellant indicated disagreement with that decision and, 
after being furnished a statement of the case, filed a 
substantive appeal.  

In March 2005, during the pendency of the appeal, the RO 
assigned a 40 percent evaluation for the service-connected 
disability.  The 40 percent rating was made effective 
February 10, 2003.  However, since this increase did not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  For the period prior to February 10, 2003, the veteran's 
lumbosacral spine disability is characterized by pain with 
limitation of motion.  Upon examination in February 2001, 
flexion was limited to 85 degrees and extension was limited 
to 15 degrees.  Severe limitation of motion was not shown.

2.  As of February 10, 2003, the veteran's lumbosacral spine 
disability is productive of pain and severe limitation of 
motion, without evidence of ankylosis or associated 
neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  Prior to February 10, 2003, the criteria for a disability 
rating greater than 20 percent for the service-connected 
residuals of injury to the lumbosacral spine with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5292, 5295 (effective prior to September 26, 2003), 5237 
(effective on September 26, 2003).  

2.  On or after February 10, 2003, the criteria for a 
disability rating greater than 40 percent for the service-
connected residuals of injury to the lumbosacral spine with 
traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (effective prior to September 26, 
2003), 5237 (effective on September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected residuals of 
injury to lumbosacral spine in January 2001.  In a February 
2001 letter pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing an increase in severity 
of his low back disability.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Furthermore, the RO specifically requested that the 
veteran provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Finally, the letter advised the veteran of the 
evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
in February 2001 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified medical treatment 
through the VA medical system and through the Moncrief Army 
Community Hospital.  The RO has obtained the identified 
treatment records.  Moreover, the veteran was afforded VA 
examinations in February 2001 and April 2004 in connection 
with the claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background

The veteran's service medical records reflect that he had a 
chronic low back condition secondary to trauma to the lumbar 
spine.  Service connection for residuals of a lumbosacral 
spine was granted by way of a September 1994 rating decision.  
An initial 10 percent disability evaluation was assigned.  

In January 2001, the veteran claimed that his service-
connected disability was more severe than reflected by the 
current disability evaluation.  

He underwent a VA examination in February 2001.  At such 
time, he complained of right lumbar paraspinal pain without 
numbness or radiation.  Upon physical examination, there was 
some mild midline lower lumbar tenderness to palpation.  
Straight leg raising was negative.  He could flex the low 
back from 0 to 85 degrees, extend from 0 to 15 degrees, and 
laterally flex from 0 to 25 degrees bilaterally.  Motor 
strength was normal.  There was mild decreased pinprick in 
the toes, but the examiner opined that such did not represent 
radiculopathy from the lumbar spine condition.  The diagnosis 
was mechanical low back pain without any evidence of 
radiculopathy.  X-rays revealed minimal degenerative changes.  
Disc spaces were well preserved, with some small osteophytes 
seen at L3-4, L4-5, and L5-S1.  

On February 10, 2003, the veteran was referred to the VA 
physical therapy clinic.  At such time, the veteran reported 
that he took no pain medication for his low back condition 
but did use an analgesic topical rub.  Upon physical 
examination, the veteran could perform active flexion of the 
lumbar spine to 20 degrees, extension to 5 degrees, lateral 
flexion on the right to 28 degrees, and lateral flexion on 
the left to 18 degrees.  He would not tolerate passive range 
of motion.  

The veteran underwent another VA joint examination in April 
2004.  Therein, the veteran complained of daily pain.  
Examination of the lumbar spine demonstrated well-developed 
paraspinal muscles with no evidence of spasm.  He resisted 
flexion of the spine beyond 20 degrees, extension beyond 5 
degrees, and lateral bending and rotation to 20 degrees 
bilaterally.  Each motion produced pain.  Motor strength was 
5/5.  Sensation was normal.  He had a reciprocating heel-toe 
gait without evidence of antalgia when walking slowly.  The 
diagnosis was lumbar spondylosis.  

Records from the Moncrief Army Community Hospital reflect 
that the veteran was seen in October 2003 with complaints 
that his medication was not relieving his back pain.  An x-
ray of the lumbar spine revealed mild hypertrophic 
degenerative changes at L3-4 and L4-5.  Straight leg raising 
was negative, and there were no sensory deficits noted.  
Additional treatment records from October 2003 to October 
2004 reflect diagnoses of mechanical low back pain, without 
evidence of any neurological deficits.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Further, when evaluating musculoskeletal disabilities, VA may 
consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

In this matter, the RO assigned a 20 percent rating, 
effective January 2001, and a 40 percent rating, effective 
since February 2003.  Hence, the Board will evaluate whether 
a higher rating is warranted for each period.  

The veteran's lumbar spine disability is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under Diagnostic 
Code 5292, a 10 percent rating is warranted for slight 
limitation of motion.  A 20 percent rating is warranted when 
the limitation of motion in the lumbar spine is moderate.  
Finally, a 40 percent evaluation is warranted when limitation 
of motion is severe.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  It should also be noted 
that use of terminology such as "severe", when used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2004).

Initially, and with respect to the period prior to February 
10, 2003, the Board finds that the veteran's low back 
disability does not approximate the criteria for a "severe" 
disability.  In this respect, the competent medical evidence, 
which consists primarily of the February 2001 VA examination 
report, reveals that the veteran's low back resulted in some 
limitation of motion.  Flexion was approximately 10 degrees 
from normal, and extension was limited by approximately 20 
degrees of normal.  There is no competent medical evidence 
during this period that indicates that the low back 
disability resulted in severe limitation of motion of the 
lumbar spine.  

The Board has considered whether a higher rating is warranted 
under other applicable Diagnostic Codes.  However, there were 
no findings that the condition resulted in neurologic 
symptomatology, intervertebral disc syndrome, or a severe 
lumbosacral strain.  See generally, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 & 5295.  Hence, a higher rating 
is not warranted under other potentially applicable 
Diagnostic Codes.  

Finally, the Board has considered the effects of pain and 
functional loss when rating the disability.  However, for the 
period in question, the medical evidence does not reveal that 
the disability resulted in weakened movement, excess 
fatigability, disuse, atrophy, or other elements of 
functional loss.  Hence, a rating greater than 20 percent is 
not warranted on the basis of the factors set forth in 
38 C.F.R. § 4.40, 4.45, and DeLuca v. Brown, supra.  

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless provided otherwise, the version 
most favorable to the appellant will apply, although new 
rating criteria only apply to the period of time after their 
effective date.  VAOPGCPREC 3-2000.

Under 38 C.F.R. § 4.71a, (as in effect September 26, 2003), 
Diagnostic Code 5237 (lumbosacral strain), Diagnostic Code 
5242 (degenerative arthritis of the spine) (see also 
Diagnostic Code 5003), and Diagnostic Code 5243 
(intervertebral disc syndrome) are all rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  

The General Rating Formula provides that an evaluation of 20 
percent is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  Finally, a 100 percent evaluation is 
warranted for a disability manifested by unfavorable 
ankylosis of the entire spine.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Initially, and with respect to the period from the regulatory 
change in September 2002 until February 2003, the evidence 
when evaluated under either the former or revised criteria 
does not nearly approximate the criteria for an evaluation 
greater than 20 percent.  For this period, there are no range 
of motion studies of record, or other evidence to suggest 
that the criteria for a rating greater than 20 percent under 
either the former or revised criteria were met.  

For the period on and after February 10, 2003, the evidence 
reflects that the veteran's low back disability is productive 
of severe limitation of motion, but without any resulting 
neurologic impairment.  Medical records in February 2003 and 
April 2004 both noted that the veteran could flex his back to 
only 20 degrees and extend it no more than 5 degrees.  VA 
records and records from the Moncrief Army Community Hospital 
both note the veteran's complaints of low back pain but 
without any related neurologic involvement.  While the 
disability results in severe limitation of motion and painful 
motion, there is no evidence to suggest that it results in 
unfavorable ankylosis of the lumbar, thoracolumbar, or entire 
spine.  Hence, under either the former or revised rating 
schedule, a rating greater that 40 percent is not warranted.  

Additionally, the Board finds that there is no showing that 
the veteran's diabetes mellitus has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 20 and 40 
percent ratings assigned adequately compensates the veteran 
for the severity of his lumbosacral spine disability.  Hence, 
the criteria for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that prior to February 10, 2003, 
a rating greater than 20 percent is not warranted, and on and 
after February 10, 2003, a rating greater than 40 percent is 
not warranted.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



	(CONTINUED ON NEXT PAGE)




ORDER

Prior to February 10, 2003, an evaluation greater than 20 
percent for service-connected injury to lumbosacral spine 
with traumatic arthritis is denied.  

On and after February 10, 2003, an evaluation greater than 40 
percent for service-connected injury to lumbosacral spine 
with traumatic arthritis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


